Citation Nr: 1317579	
Decision Date: 05/30/13    Archive Date: 06/06/13

DOCKET NO.  09-40 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and anxiety disorder.  

2. Entitlement to service connection for hearing loss.

3. Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to September 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newington, CT, which denied the benefits sought on appeal.  The Veteran appealed that decision to the Board, and the case was referred to the Board for appellate review. 

In June 2008, the Veteran filed a claim of service connection for PTSD and anxiety.  The U.S. Court of Appeals for Veterans Claims has held that a claimant is generally not competent to diagnose his own psychiatric disability.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness).  Here, although the Veteran has claimed entitlement to service connection for PTSD and anxiety, the Board must also consider all other psychiatric disorders that have been diagnosed since he filed his claim.  Therefore the claim has been recharacterized as reflected on the title page.  

A review of the Virtual VA paperless claims processing system reveals documents that are either duplicative of the evidence of record or are not pertinent to the present appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Private medical records in July 2001 show that the Veteran applied for benefits from the Social Security Administration (SSA).  VA progress notes in August 2007 show that the Veteran started to received SSA benefits shortly after he was treated for anxiety in 2003.  As the SSA records may be pertinent to the present appeal, an attempt needs to be made to obtain them and associate them with the claims folder.  

The Veteran in June 2008 claimed that he has hearing loss and tinnitus due to his exposure to engine noise during service.  As mentioned above, he served aboard the USS Independence during the Vietnam War.  He had exposure to noise during service as he was a machinist mate aboard a ship in a combat zone.  As there is no medical opinion addressing the Veteran's hearing loss and tinnitus, a VA examination is necessary to determine the nature and etiology of his hearing loss and tinnitus.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1. Obtain a copy of all the medical records from the Social Security Administration that were used in considering the Veteran's claim for disability benefits.  If the records do not exist or further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

2. Schedule the Veteran for a VA audiology examination to determine the nature and etiology of his bilateral hearing loss and tinnitus disabilities.  

The examiner must address the following questions:

a) Does the Veteran have right and/or left ear hearing loss disability per VA standards found at 38 C.F.R. § 3.385?
 
b) If right and/or left ear hearing loss is demonstrated per VA standards, is it at least as likely as not (probability of 50% or greater) that the Veteran's current right and/or left ear hearing loss is the result of exposure to noise trauma during service or to any other aspect of his period of active service from October 1964 to September 1968; and

c) is it at least as likely as not (probability of 50% or greater) that the Veteran's current tinnitus is the result of exposure to noise trauma during service or to any other aspect of his period of active service from October 1964 to September 1968?

The examiner is asked to comment on the significance of the Veteran's military occupational specialty as a machinist mate during service aboard the USS Independence, to include the period in March 1966 when it was designated as being eligible for hostile fire pay.  

The examiner is advised that the Veteran is competent to report his symptoms and history.  

The examiner is asked to provide a rationale for the opinions rendered.  If the examiner is not able to provide an opinion, he or she should explain why.

3. Then re-adjudicate the claims.  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  Then, the case should be returned to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


